MEMORANDUM **
Respondent’s motion for summary disposition is granted because the questions *674raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). Because petitioners’ June 6, 2006 motion to reopen was numerically barred, the Board of Immigration Appeals did not abuse its discretion when it denied the motion to reopen. See 8 C.F.R. § 1003.2(c)(2); Lara-Torres v. Ashcroft, 383 F.3d 968 (9th Cir.2004), amended by 404 F.3d 1105 (9th Cir.2005). Accordingly, this petition for review is denied.
All other pending motions are denied as moot. The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.